Citation Nr: 0535013	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-25 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition, claimed as secondary to service-connected 
degenerative joint disease of the lumbar spine and sacroiliac 
joints.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, to include as secondary to 
service-connected degenerative joint disease of the lumbar 
spine and sacroiliac joints.

3.  Entitlement to increased disability rating for service-
connected degenerative joint disease of the lumbar spine and 
sacroiliac joints, currently evaluated as 20 percent 
disabling.

4.  Entitlement to service connection for a right hip 
condition, claimed as secondary to service-connected 
degenerative joint disease of the lumbar spine and sacroiliac 
joints.

5.  Entitlement to service connection for a right knee 
condition, claimed as secondary to service-connected 
degenerative joint disease of the lumbar spine and sacroiliac 
joints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
which denied the veteran's claims of entitlement to an 
increased disability rating for service-connected 
degenerative joint disease of the lumbar spine and sacroiliac 
joints, entitlement to service connection for cervical disc 
disease, entitlement to service connection for a right hip 
condition and entitlement to service connection for a 
bilateral knee condition.

Two appeals of the veteran, which as detailed below have 
separate procedural histories, have been merged for the sake 
of simplicity.

Procedural history 

The veteran served on active duty in the United States Navy 
from April 1944 to January 1946.

The veteran was granted service connection for sacroiliac 
strain in an August 1949 rating decision; a 10 percent 
disability rating was assigned.  In a March 1986 rating 
decision, the RO increased the veteran's service-connected 
spine disability to 20 percent disabling.  

The veteran filed a claim of entitlement to an increased 
rating for his service-connected back disability in November 
2002.  At that time he also filed a claim of entitlement to 
service connection for a cervical spine disability.  His 
claims were denied in a March 2003 rating decision.  The 
veteran disagreed with the March 2003 rating decision and 
initiated this appeal, which was perfected with the timely 
submission of his substantive appeal (VA Form 9) in August 
2003.  

On his August 2003 substantive appeal, the veteran filed 
claims for entitlement to service connection for a right hip 
disability and a bilateral knee disability.  These claims 
were denied in a December 2003 rating decision.  The veteran 
initiated an appeal of that decision, which was completed 
with the timely submission of his substantive appeal in June 
2004.

The veteran testified before a Decision Review Officer (DRO) 
at a hearing which was conducted at the Cleveland RO in 
February 2004.  The transcript of the hearing is associated 
with the veteran's VA claims folder.  The RO then issued a 
statement of the case (SOC) in regards to the right hip and 
bilateral knee claims in May 2004 and a supplemental 
statement of the case (SSOC) in regards to the low back and 
cervical spine claims in August 2004.

The record reflects that the veteran was scheduled for a 
travel board hearing in March 2005.  Without explanation, the 
veteran failed to report for the hearing scheduled, and 
neither he nor his representative has requested any further 
rescheduling.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2005).

In December 2005, the veteran's representative submitted 
additional written argument which has been associated with 
the veteran's claims folder and considered by the Board.  
Additionally, a motion to advance this case on the Board's 
docket was granted in December 2005 due to the veteran's 
advancing age.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2005).

The issues of entitlement to service connection for a right 
hip disability and a right knee disability are addressed in 
the REMAND portion of this decision.  These issues are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  The competent medical evidence or record does not 
indicate that a left knee condition currently exists.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed degenerative 
joint disease of the cervical spine.

3.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected disabilities and his currently diagnosed 
degenerative joint disease of the cervical spine.

4.  The veteran's service-connected low back disability is 
currently manifested by pain and at worst moderate limitation 
of motion.

5.  The evidence does not show that the veteran's low back 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  A left knee condition is not proximately due to nor is it 
the result of the veteran's service-connected disabilities.  
38 C.F.R. § 3.310 (2005).

2.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Degenerative joint disease of the cervical spine is not 
proximately due to nor is it the result of the veteran's 
service-connected disabilities.  38 C.F.R. § 3.310 (2005).

4.  The criteria for an increased disability rating for the 
service-connected low back disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5242
 (2005).

5.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for left 
knee and cervical spine conditions.  He is seeking service 
connection for the claimed left knee disability exclusively 
on a secondary basis; that is he this disability to his 
service-connected low back disability.   With respect to the 
cervical spine disability, the veteran alternatively contends 
that this disability was either incurred in service or is 
secondary to his service-connected low back disability.  The 
veteran further contends that his service-connected low back 
disability should be rated higher than the currently assigned 
20 percent disability rating.

As is discussed elsewhere in this decision, the remaining two 
issues, entitlement to service connection for a right hip 
disability and a right knee disability, are being remanded 
for further development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to low back and 
cervical spine claims in the June 2003 SOC and the August 
2004 SSOC.  Specifically, the June 2003 SOC detailed the 
evidentiary requirements for secondary service connection 
pursuant to 38 C.F.R. § 3.310 (2005) and the relevant rating 
criteria for the veteran's service-connected spine disability 
under the former spine criteria, and the August 2004 SSOC 
informed the veteran of recent regulatory changes to the 
criteria for rating spine disabilities.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated 
November 27, 2002 and September 10, 2003, whereby the veteran 
was advised of the provisions relating to the VCAA.  
Specifically, he was advised that VA would obtain all 
evidence kept by the VA and any other Federal agency, 
including updated outpatient reports from the Dayton VA 
outpatient clinic.  He was also informed that VA would, on 
his behalf, make reasonable efforts to obtain relevant 
private medical records as long as he completed a release 
form for such.  In both letters, the veteran was asked to 
complete and return VA Form 21-4142, Authorization and 
Consent to Release Information for the release of private 
records.  The September 2003 letter added that "you may want 
to obtain and send the information yourself."  Both letters 
stressed to the veteran: "you must give us enough 
information about these records so that we can request them 
from the agency or person who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."  The November 2002 letter asked that the veteran 
submit evidence of "an increase in severity of your current 
physical or mental disability" for his increased rating 
claim," and for his cervical spine claim the letter stated 
he should show "a relationship between your claimed 
condition and your service-connected condition" if he wished 
to establish service connection on a secondary basis.  

Finally, the Board notes that the September 2003 VCAA letter 
specifically requested the veteran to: "Please send what we 
need."  The Board believes that this request substantially 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Review of the record reveals that the veteran was initially 
provided notice of the VCAA in November 2002, prior to the 
initial adjudication of his increased rating claim for his 
service-connected low back and his claim for entitlement to 
service connection for a cervical spine disability, which was 
by rating decision in March 2003.  The veteran was provided 
with additional VCAA notice via the September 2003 VCAA 
letter.  His claims were readjudicated in the August 2004 
SSOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notices. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's reports of private and VA medical treatment, which 
will be discussed below.  Additionally, the veteran was 
provided VA examinations in December 2002 and June 2004, the 
results of which will be discussed below.  The reports of the 
medical examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted appropriate physical examinations and rendered 
appropriate diagnoses and opinions.  

The Board has given thought as to whether a VA physical 
examination of the veteran and/or a medical nexus opinion 
should be obtained in regards to the veteran's claim of 
entitlement to service connection for a left knee condition.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).   However, as explained below the veteran has 
presented no competent medical evidence as to the existence 
of the claimed left knee disability.  In the absence of 
competent medical evidence of a current left knee disability, 
physical examination of the veteran is not necessary.  
Referral for a medical nexus opinion is similarly not 
necessary.  

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of a current left knee disability.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  As previously noted, the veteran failed to report 
for a hearing scheduled in March 2005.  His representative 
submitted additional written argument on his behalf in 
December 2005.

Accordingly, the Board will proceed to a decision on the 
merits as to three of the issues on appeal.

1.  Entitlement to service connection for a left knee 
condition, claimed as secondary to service-connected 
degenerative joint disease of the lumbar spine and sacroiliac 
joints.

Pertinent law and regulations

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2005); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Current disability

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  Symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).


Analysis

The veteran contends that his left knee disability is related 
to his service-connected low back disability.

As discussed above, in general, in order for secondary 
service connection to be granted three elements must be 
satisfied: (1) medical evidence of a current disability; (2) 
a service-connected disability; and (3) medical evidence of a 
nexus between the service-connected disease or injury and the 
current disability.  
See Wallin, supra.  

With respect to Wallin element (1), there is no evidence of a 
current left knee disability.  The veteran has been accorded 
ample opportunity to present medical evidence in support of 
his claim; he has failed to do so.  See 38 U.S.C.A. § 5107(a) 
[it is the claimant's responsibility to support a claim for 
VA benefits].

To the extent that the veteran believes that a current left 
knee disability exists, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim by him are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.  

In the absence of any diagnosed left knee disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  The veteran's claim 
fails on this basis alone.

For the sake of completeness the Board will address the 
remaining two elements.

Turning to Wallin element (2), service-connected disability, 
the veteran is service-connected for degenerative joint 
disease of the lumbar spine and sacroiliac joints and an 
injury and scar of the left elbow.  Accordingly, Wallin 
element (2) has been met.

Finally, with respect to Hickson element (3), no medical 
nexus opinion is of record.  It is obvious that in the 
absence of a current disability, a medical nexus opinion 
would be an impossibility.  Cf. Charles, supra.  As noted 
above, the veteran is not competent to offer a medical 
opinion attributing a disability to service.  
See Espiritu; see also Voerth v. West, 13 Vet. App. 117, 119 
(1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].  Therefore, Wallin element (3), medical 
nexus, is also not met for the left knee claim.

Conclusion

In summary, in regards to the veteran's service connection 
claim for a left knee condition, the preponderance of the 
evidence is against this claim, contrary to the assertions 
made by the veteran's representative.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, to include as secondary to 
service-connected degenerative joint disease of the lumbar 
spine and sacroiliac joints.

As has been noted by the Board above, the veteran appears to 
seek service connection for his cervical spine disability on 
both a direct and a secondary basis.



Pertinent law and regulations

Direct service connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. 
§§ 3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Secondary service connection 

The law and regulations pertaining to secondary service 
connection are detailed above and need not be repeated.

Analysis

The veteran contends that service connection should be 
granted on a direct basis, arguing he incurred a neck injury 
when he fell approximately 12 to 15 feet down a ladder aboard 
ship in service.  He alternatively claims service connection 
on a secondary basis, arguing that his cervical spine 
disability is related to his service-connected low back 
disability.  The claim with thus be examined on both a direct 
and secondary basis.

Direct service connection

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), current disability, the 
December 2002 VA examiner diagnosed the veteran with 
degenerative joint disease of the cervical spine.  Hickson 
element (1), current disability, has therefore been met for 
the claim.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish that cervical spine disease existed in service.  
His service medical records, including the January 1946 
separation examination, were completely normal.

With respect to in-service injury, the veteran contends that 
he injured his neck at the same time he fell and injured his 
left elbow in service.  See the February 2004 hearing 
transcript, page 3.  The January 1946 separation examination 
report in fact refers to a laceration over the left 
olecranon.  However, the veteran did not complain of a neck 
injury, and the examiner did not diagnose such.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].

Significantly, there is no mention of a neck problem by the 
veteran until he filed his initial claim of entitlement to VA 
benefits for a neck disability in November 2002, over five 
decades after he left military service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  The Board finds it to be 
particularly significant that the veteran did not mention the 
purported neck injury in service when he filed for service 
connection for the left elbow disability in January 1948.  
If, as he now claims, he sustained a neck injury when he 
injured the elbow, it stands to reason that he would file 
claims for both soon after service.  He did not.  

Moreover, the veteran reported no neck injury during VA 
examinations conducted in July 1949, June 1962, June 1964, 
March 1986 and July 1992.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  Not only was 
this treatment more contemporaneous, but also at that time 
there was no issue of monetary gain.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

The lack of any reference to a neck injury, as well as no 
evidence of neck pain or neck symptoms, for almost six 
decades after service, and the filing of the claim for 
service connection almost 60 years after service, is itself 
evidence which tends to show that no injury to the neck was 
sustained in service or that an injury to the neck, if any, 
did not result in any disability.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact]; 
see also 38 C.F.R. § 3.102 [noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence].  The veteran's silence over the years 
as to the matter of an alleged in-service neck injury speaks 
volumes.

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned a neck injury in service 
until he brought up the subject in connection with his claim 
for VA benefits approximately 60 years after his separation 
from service, the Board finds his recent statements 
concerning such an injury to be lacking probative value.

The Board observes at this juncture that the one year 
statutory presumption for arthritis found in 38 C.F.R. 
§§ 3.307, 3.309 is obviously not for application; arthritis 
was initially diagnosed many decades after service.

The Board wishes to make it clear that it does not 
necessarily dispute that the veteran fell off the ladder in 
service; indeed, he has been granted service connection for a 
low back disability and an elbow scar based on this incident.  
However, for reasons expressed immediately above, the Board 
finds that the evidence of record, as a whole, does not 
support the veteran's contention that he sustained a neck 
injury thereby.  Hickson element (2) has therefore not been 
met, and the claim fails on that basis alone.

With respect to Hickson element (3), medical nexus, the 
competent medical evidence indicates that no nexus exists 
between currently diagnosed degenerative joint disease of the 
cervical spine and the veteran's service.  Indeed, the 
December 2002 VA examiner found the veteran "would likely 
develop cervical arthrosis regardless of his time in the 
service."

There is no opinion to the contrary.  To the extent that the 
veteran himself and his representative contend that a medical 
relationship exists between degenerative joint disease of the 
cervical spine and service, their opinions are entitled to no 
weight of probative value.  See Espiritu, supra; see also 
Voerth, supra.  Any such statements offered in support of the 
veteran's claims do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed degenerative joint disease of the cervical spine is 
not related to his military service.  Accordingly, Hickson 
element (3), medical nexus, has not been satisfied, and the 
claim also fails on that basis.

Secondary service connection 

The veteran has contended more strongly that his degenerative 
joint disease of the cervical spine was caused by his 
service-connected low back disability, specifically 
degenerative joint disease of the lumbar spine and sacroiliac 
joints.

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra.

With respect to Wallin element (1), current disability, as 
discussed above the veteran has been diagnosed with 
degenerative joint disease of the cervical spine.  Wallin 
element (1) is accordingly satisfied for the claim.  

With respect to Wallin element (2), service-connected 
disability, the veteran is service-connected for degenerative 
joint disease of the lumbar spine and sacroiliac joints and 
an injury and scar of the left elbow.  Wallin element (2) is 
accordingly satisfied.

With respect to critical Wallin element (3), nexus, the 
competent medical evidence indicates that no nexus exists 
between currently diagnosed degenerative joint disease of the 
cervical spine and the veteran's service-connected low back 
disability.  Indeed, the December 2002 VA examiner found the 
veteran's neck problems were "less likely than not secondary 
to the lumbar and sacroiliac joints degeneration.  He would 
likely develop cervical arthrosis regardless of his . . .  
sacroiliac joint injury."

There is no opinion to the contrary.  The veteran has been 
accorded ample opportunity to submit to VA a nexus opinion in 
his favor.  He has not done so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].  

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between the 
service-connected low back disability and degenerative joint 
disease of the cervical spine, their opinions are entitled to 
no weight of probative value.  See Espiritu, supra; see also 
Voerth, supra.  Any such statements offered in support of the 
veteran's claims do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley, 
supra.

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed degenerative joint disease of the cervical spine is 
not related to his service-connected disabilities.  
Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the claim fails on that basis alone.

Conclusion

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for degenerative joint 
disease of the cervical spine on both a direct and secondary 
basis.  The benefit sought on appeal is accordingly denied.

3.  Entitlement to increased disability rating for service-
connected degenerative joint disease of the lumbar spine and 
sacroiliac joints, currently evaluated as 20 percent 
disabling.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  As noted 
in the VCAA discussion above, the veteran has been provided 
with the new regulatory criteria in the August 2004 SSOC.  
The veteran's representative submitted additional argument on 
his behalf in December 2005 after receiving such notice.  
Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected back disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).
(i.)  The former schedular criteria

The veteran's service-connected low back disability has been 
evaluated by the RO under 38 C.F.R. § 4.71a, former 
Diagnostic Codes 5003 [arthritis, degenerative] and 5294 
[sacroiliac injury and weakness]; and currently under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

Under Diagnostic Code 5294, effective prior to September 26, 
2003, a 40 percent rating was warranted for severe sacroiliac 
injury and weakness; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was warranted for 
sacroiliac injury and weakness with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5294-5 (prior to September 26, 2003).

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2005).

[For the purposes of rating disability from arthritis, VA 
regulations consider the lumbar vertebrae a group of minor 
joints, ratable on parity with major joints.  
See 38 C.F.R. § 4.45(f) (2005).]

Under Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar], a 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(prior to September 26, 2003).

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2005).  The Board observes 
in passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) 871.

(ii.)  The current schedular criteria

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Codes 5236 [sacroiliac injury and 
weakness] and 5242 [degenerative arthritis of the spine].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

See 38 C.F.R. § 4.71, Plate V (2005).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2005).

Analysis

The veteran seeks an increased disability rating for his 
service-connected low back disability, which is currently 
rated 20 percent disabling under former Diagnostic Codes 
5003-5294 and the current General Rating Formula for Diseases 
and Injuries of the Spine.  He currently complains of severe 
pain which causes him difficulty in ambulation and problems 
with stooping, squatting and bending.  See the veteran's 
February 2004 hearing testimony. 

Assignment of diagnostic code

The veteran's service-connected low back disability is 
currently rated under the General Rating Formula for Diseases 
and Injuries of the Spine, and it was formerly rated under 
the old Diagnostic Code 5294 [sacroiliac injury and weakness] 
and 5003 [arthritis, degenerative].  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i.)  The former schedular criteria

After a review of the evidence pertaining to the veteran's 
service-connected back disability, the Board believes that 
rating the veteran under former Diagnostic Code 5294, 
sacroiliac injury and weakness, is inappropriate.  Although 
the veteran was initially diagnosed with a sacroiliac strain 
after an in-service fall, the symptoms listed under 
Diagnostic Code 5294 are not analogous to the veteran's 
current complaints.  Specifically, the objective medical 
evidence does not indicate any muscle spasm in the spine.  
Utilization of former Diagnostic Code 5294 would result in a 
lower disability rating than the veteran currently has and is 
therefore neither appropriate or beneficial to the veteran.

The Board feels that utilization of Diagnostic Code 5003 with 
further consideration of Diagnostic Code 5292 is more 
appropriate in the instant case.  Specifically, the diagnoses 
of both recent VA examiners and G.L.S., D.O., have been 
"degenerative joint disease" and "degenerative disc 
disease" respectively.  These diagnoses indicate that the 
dominant symptom of the veteran's service-connected low back 
disability is arthritis with associated painful motion.  The 
diagnosis of sacroiliac strain made decades before has not 
been replicated.    

The Board notes that the veteran has made complaints as to 
radiating pain, specifically into his hands and knees.  See 
the veteran's personal hearing transcript, page 2.  The Board 
has therefore considered the use of former Diagnostic Code 
5293 pertaining to intervertebral disc syndrome.  However, 
the record is devoid of any such diagnosis.  Crucially, the 
VA examiner in June 2004 specifically noted that the veteran 
had "no neurological deficits noted on assessment today."  
In addition, after conducting a magnetic resonance imaging 
(MRI) study of the veteran's lumbar spine in January 2004 
G.L.S., D.O., indicated "direct nerve root impingement is 
not identified."  A VA examiner found in December 2002 that 
neurological examination of the upper extremities was within 
normal limits. 
The medical evidence of record makes it clear that 
neurological symptomatology, to include radiculopathy, is not 
objectively demonstrated.  Therefore, the Board finds that a 
rating under former Diagnostic Code 5293 [intervertebral disc 
syndrome] is not warranted.  

Therefore, the Board believes most appropriate diagnostic 
code for rating the veteran under the former schedular 
criteria is Diagnostic Codes 5003-5292.  
See 38 C.F.R. § 4.27 (2005) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2005).  As explained 
above, the veteran's service-connected lumbar sprain is not 
consistent with intervertebral disc syndrome, so the current 
Formula for Rating Intervertebral Disc Syndrome, Diagnostic 
Code 5243, is not for application.

Thus, the veteran's service-connected low back disability 
will be rated using the General Rating Formula for Diseases 
and Injuries of the Spine.  

Schedular rating

(i.)  The former schedular criteria

As discussed in the law and regulations section above, under 
the former version of Diagnostic Code 5292, to warrant a 40 
percent disability rating, the evidence must show severe 
limitation of motion of the lumbar spine.

In this case, the veteran complained to the December 2002 and 
June 2004 VA examiners of an aching pain in his back that 
wakes him from sleeping.  He did not complain of limited back 
motion.

 Objectively, range of motion in December 2002 was as 
follows: forward flexion to 70 degrees, extension 0 degrees, 
lateral flexion left and right 30 degrees, rotation left and 
right 20 degrees.  Range of motion in January 2004 was as 
follows: forward flexion to 80 degrees, extension 14 degrees, 
lateral flexion left and right 20 degrees, rotation left and 
right 15-20 degrees.  

Normal lumbar spine motion is forward flexion to 90 degrees; 
extension to 30 degrees; lateral flexion to 30 degrees right 
and left; and rotation 30 degrees right and left.  See 
38 C.F.R. § 4.71a, Plate V (2005).  

After having given the matter careful consideration, the 
Board finds that the clinically demonstrated range of back 
motion is best characterized a moderate.  As detailed above, 
moderate is generally taken to mean "of average or medium 
quality, amount, scope, range, etc."  Here, with the 
exception of extension, all of the measured ranges of motion 
do not even approach medium, or 50 percent, of normal ranges 
of motion.  As for the extension, the most recent evidence of 
record indicates that the veteran is able to extend to the 
halfway point, which is indicative of "moderate" limitation 
of extension.  In any event, the range of extension is only 
one of four ranges of motion tested in the spine; the other 
three [forward flexion, lateral flexion and rotation] are 
nowhere near severely, or even moderately, limited.  

Thus, while these measurements reflect some limitation of 
motion of the lumbar spine, they do not amount to more than 
medium decreased range of motion of the lumbar spine.  
Accordingly, these findings do not amount to, or approximate, 
severe loss of lumbar spine motion to qualify for a 40 
percent disability rating.  

In short, the veteran's symptoms do not allow for an 
increased rating under former Diagnostic Codes 5003- 5292.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 40 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.

A careful review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms which 
would warrant a higher disability rating under the current 
schedular criteria.  The medical evidence shows that the 
veteran has never exhibited loss of forward flexion to 30 
degrees.  In fact, the veteran's most recent VA examination 
in June 2004 shows with forward flexion to 80 degrees.  

Additionally, the December 2002 VA examiner indicated the 
veteran was somewhat unstable with an increased kyphotic 
deformity, which is consistent with a 20 percent disability 
rating under the current criteria.

The Board observes in passing that ankylosis of the entire 
thoracolumbar spine is not demonstrated in the medical 
evidence, and the veteran does not appear to contend that his 
back is ankylosed.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].

Under these circumstances, no basis exists for the assignment 
of a schedular rating in excess of the currently assigned 20 
percent for degenerative joint disease of the lumbar spine 
and sacroiliac joints under the current criteria.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2005). See DeLuca, supra.  

Under the current schedular criteria, the veteran has 
complained of back pain and such has been demonstrated on 
examination.  However, there is no evidence that such 
symptomatology warrants the assignment of additional 
disability.  It is clear from the reports of December 2002 
and June 2004 VA examinations that the veteran's pain was 
taken into consideration in measuring range of back motion.  
Specifically, in December 2002 the VA examiner noted that the 
veteran had "exquisite pain at the extremes of motion in the 
low back."  In June 2004, the VA examiner noted that "the 
veteran's lumbar spine motion was limited by pain."

Significantly, there is no support in the evidence for an 
increased rating based on objective clinical evidence of 
functional loss due to weakness, fatigue or incoordination or 
lack or endurance.  The June 2004 VA examiner specifically 
stated that the veteran "had no evidence of fatigue, 
weakness, or lack of endurance."  During the June 2004 VA 
examination the veteran presented wearing a back brace.  
However, the veteran himself indicated that he wore the brace 
hoping it would assist with back pain, not for assistance 
with coordination, endurance and the like.

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45.

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).
In the June 2003 SOC the RO provided the criteria for an 
extraschedular rating and considered the applicability of an 
extraschedular rating in the adjudication of the veteran's 
increased rating claim.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2005) in 
connection with the issue on appeal.  See VAOPGCPREC 6-96 
(August 16, 1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's low back disability.  There also is no evidence 
of hospitalization for lumbar spine complaints, either in the 
recent or the remote past.  

With respect to marked interference with employment, the 
veteran is currently 88 years old and retired approximately 
26 years ago.  There is no objective evidence that he had to 
leave work due to the service-connected back disability. 

The Board does not doubt that the veteran's service-connected 
degenerative joint disease of the lumbar spine and sacroiliac 
joints causes him discomfort and some limitation of motion.  
However, there is no indication in the evidence that the 
veteran's degenerative joint disease of the lumbar spine and 
sacroiliac joints would markedly interfere with his ability 
to work beyond the level which is contemplated by his 
currently assigned 20 percent rating.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted.

Conclusion

In summary, for the reasons and bases which have been 
expressed above, the preponderance of the evidence is against 
this claim, contrary to the assertions made by the veteran's 
representative.  The veteran's claim of entitlement to an 
increased rating for service-connected degenerative joint 
disease of the lumbar spine and sacroiliac joints is 
accordingly denied.


ORDER

Entitlement to service connection for a left knee condition 
is denied.

Entitlement to service connection for degenerative joint 
disease of the cervical spine is denied. 

Entitlement to an increased disability rating for 
degenerative joint disease of the lumbar spine and sacroiliac 
joints is denied.



REMAND

4.  Entitlement to service connection for a right hip 
condition, claimed as secondary to service-connected 
degenerative joint disease of the lumbar spine and sacroiliac 
joints.

5.  Entitlement to service connection for a right knee 
condition, claimed as secondary to service-connected 
degenerative joint disease of the lumbar spine and sacroiliac 
joints.

The veteran contends that his current diagnosis of right hip 
and right knee arthritis is due to his service-connected low 
back disability.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.  

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra. 

With respect to both the  right hip and right knee claims, 
elements (1) and (2) have arguably been met.  A review of the 
record reveals a March 1992 X-ray finding of osteoarthritis 
in the right knee and a September 2001 X-ray finding of 
arthritis in the right hip.  As discussed in some detail 
above, service connection has been granted for a low back 
disability.

Under these circumstances, the Board believes that a nexus 
opinion must be obtained which addresses the question of 
whether the veteran's right hip and right knee arthritis is 
due to the veteran's service-connected low back disability.  
See Charles, supra.

Accordingly, this case is remanded to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a physician 
with appropriate expertise to review the 
veteran's VA claims folder and provide 
an opinion, with supporting rationale, 
as to whether the veteran's right hip 
and right knee arthritis is due to his 
service-connection low back disability.  
If the reviewing physician determines 
that physical examination and/or 
diagnostic testing of the veteran is 
necessary, such should be scheduled.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

2.  Thereafter, the veteran's claims 
for entitlement to secondary service 
connection for a right hip disability 
and a right knee disability should be 
readjudicated.  If the benefits sought 
on appeal remain denied, the veteran 
and his representative should be 
provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 





	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


